UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5186


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODREQUIS ARMANI COUNCIL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00036-LHT-DLH-1)


Submitted:    August 12, 2009             Decided:   September 10, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Raquel K. Wilson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant. Edward R. Ryan, Acting United
States Attorney, Adam Morris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodrequis Armani Council was convicted of interfering

with interstate commerce by robbery, in violation of the Hobbs

Act, 18 U.S.C. § 1951 (2006), and use of a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2006).     The district court sentenced Council to 100 months’

imprisonment.             Council    timely            appealed,       challenging      the

constitutionality of the Hobbs Act as applied to his case.

            The        Hobbs   Act   contains           a     jurisdictional       element

requiring    a    case-by-case       determination            regarding       whether   the

defendant’s       conduct       impacted          interstate       commerce.            This

jurisdictional         requirement      can       be    established      by    a   minimal

effect on interstate commerce.                See 18 U.S.C. § 1951(a) (2006);

United States v. Williams, 342 F.3d 350, 354 (4th Cir. 2003).

Our    review     of    the    record    shows         that    there    was    sufficient

evidence to establish jurisdiction to prosecute.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral    argument        because      the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2